DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-5 and 15 are amended. Claims 1-20 are presently examined.

Applicant’s arguments regarding the objection to the specification have been fully considered and are persuasive. The objection of 5/16/2022 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 5/16/2022 are overcome.

Claim Interpretation
Regarding claims 3 and 14, the claim recites the limitation “a vent hole” which is considered to be a statement of the intended use of a hole in the claimed atomizing base. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a hole capable of venting to the external environment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Li (CN 108185536, machine translation relied upon) in view of Glasberg (US 9,032,968).

Regarding claim 1, Li discloses an electronic cigarette atomizer [0002] having a liquid storage device (figure 28, reference numeral 20), which is considered to meet the claim limitation of an atomizing body, and an atomization assembly ([0102], figure 28, reference numeral 10). The atomization assembly has a lower seat ([0103], figure 28, reference numeral 11), which is considered to meet the claim limitation of a fixing member, and a sleeve body ([0109], figure 28, reference numeral 15), which is considered to meet the claim limitation of an atomizing body. The lower portion of the lower seat is in the shape of a rectangular flat plate ([0105], figure 29, reference numeral 111), which is considered to meet the claim limitation of a tabular main body portion corresponding to the atomizing body since it is below the sleeve body. The rectangular flat plate is also considered to meet the claim limitation of the fixing member sleeving the atomizing body since it covers the bottom portion of the sleeve body. The rectangular flat plate accommodates two magnetic portions within it to connect to the battery assembly ([0105], figure 28, reference numeral 16). Li does not explicitly disclose the entire rectangular flat plate made from a magnetic material.
Glasberg teaches an electronic cigarette having a retention mechanism made from a magnet located near the tip of the electronic cigarette (figure 1, reference numeral 181a) that cooperates with a magnet within the cavity of a charger assembly (column 9, lines 4-23, figure 11, reference numeral 181b).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the entire base of Li from a magnetic material rather than providing separate magnetic portions. One would have been motivated to do so since Glasberg teaches a magnetic connection in an electronic cigarette formed by making an entire portion of the cigarette structure from a magnet. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claims 2 and 13, Li discloses that the bottom of the base is provided with two electrodes that are electrically connected to the heating element ([0105], figure 32, reference numeral 1114) and a through hole that communicates air to the atomization chamber exposed above the electrode ([0107], figure 32, reference numeral 1120), which is considered to meet the claim limitation of an evading hole.

Regarding claims 3 and 14, Li discloses that the sleeve has a sleeve body air outlet channel ([0109], figure 29, reference numeral 156) through which gas from the atomizer leaves the device [0111]. It is therefore evident that the outlet channel is in communication with the through hole since they are both part of the gas flow channel to and from the atomizer.

Regarding claims 6 and 10-11, 16, and 19-20, Li discloses that the sleeve has a downwardly extending hook that hooks onto the lower base [0108]. The portion of the lower base to which it connects is considered to meet the claim limitation of a connecting portion. The hooks are located above the flat plate, which is considered to meet the claim limitation of to one side.

Regarding claims 7 and 17, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach the hook connecting to a sleeving tubular portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the hook connect to a sleeving tubular portion. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claims 8 and 18, the hook of Li is considered to meet the claim limitation of a buckle on the outside of the sleeve since it is located below the sleeve and extends below it.

Regarding claim 9, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the liquid storage body has slots (figure 31, reference numeral 2122) that connect with hooks of the lower base body to form a convenient and quick connection ([0117], figure 31, reference numeral 1112). Modified Li does not explicitly teach the hook of the sleeve corresponding to a slot in the lower seat.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lower seat of modified Li with the slot of Li. One would have been motivated to do so since Li discloses that hooks and corresponding slots form a convenient and quick connection.

Regarding claim 12, Li discloses that the electronic cigarette has a battery assembly detachably connected to the atomizer by a magnetic connection [0101], indicating that the battery assembly must have a magnet. The battery assembly has an open receptacle (figure 27, reference numeral 2), and it is evident that the receptacle is the portion of the battery assembly provided with the magnet since the magnets are located at the bottom of the atomization assembly ([0105], figure 31, reference numeral 16).
 
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being obvious over Li (CN 108185536, machine translation relied upon) in view of Glasberg (US 9,032,968) as applied to claims 3 and 14 above, and further in view of Zhu (US 2016/0007654).

Regarding claims 4 and 15, modified Li teaches all the claim limitations as set forth above. Li additionally discloses that the liquid storage device stores liquid and has an air outlet running through it ([0110], figure 31, reference numeral 210). An atomization chamber is located below the reservoir ([0107], figure 28, reference numeral 110). The through hole communicates air to the atomization chamber exposed above the electrode [0107] and then to the air outlet [0110], which is considered to meet the claim limitation of respectively communicated. Smoke liquid contacts an atomizing surface (figure 28, reference numeral 1211v) of the heating element and is subsequently atomized and taken away ([0119], figure 32, reference numeral 12v). A liquid channel is located within the sealing sleeve and receives liquid from the liquid from the liquid storage portion ([0108], figure 32, reference numeral 144), and are therefore considered to meet the claim limitation of a liquid outlet. The atomizing surface is located on a porous body (figure 3, reference numeral 121) which absorbs liquid received from the liquid storage cavity through a liquid absorbing surface ([0072], figure 3, reference numeral 1211).
Modified Li does not explicitly teach a liquid injection opening having a sealing assembly.
Zhu teaches an electronic cigarette (title) having an upper end of a mouthpiece assembly that is screwably and sealably connected to the lower end of the mouthpiece assembly [0010] to refill the device [0017]. The sealable connection is considered to form a sealing assembly since it seals the mouthpiece components and is located above both the reservoir and heating element. Zhu additionally teaches that refillable e-cigarettes are usable even after the e-liquid packed in the device is used up [0008].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine electronic cigarette of Li with screwable and sealable top of Zhu. One would have been motivated to do so since Zhu teaches that a liquid storage chamber of an electronic cigarette can be refilled using such a top to enable the e-cigarettes to be usable even after the e-liquid packed in the device is used up.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Li (CN 108185536, machine translation relied upon) in view of Glasberg (US 9,032,968) as applied to claim 3 above, and further in view of Verleur (US 2015/0305409).

Regarding claim 5, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach the magnetic material being metal.
Verleur teaches an electronic cigarette (abstract) having a connector made from a magnetic material that is preferably a magnetic metal [0067].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic material of modified Li for the magnetic metal of Verluer. One would have been motivated to do so since Verleur teaches a magnetic connector made from either a magnetic material or a magnetic metal. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co. vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they broadly assert that modified Li does not teach the claimed invention without addressing the specific associations between the disclosure of Li and the claimed invention as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715